DETAILED ACTION

This office action is a response to the amendment filed on 2/16/2021. Claims 113-126 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 113-126 (renumbered as 1-14) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed on 2/16/2021 have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method of conveying data in a cellular network which involves receiving a content request from a UE with a connection to an access node and determining correlation of UE identifier with pending interest table entry maintained at an information centric networking node (ICN). The releasing of UE connection is controlled by the access node based on the pending request by extending an inactivity period or initiating paging after releasing the connection. The method reduces UE power consumption and minimizes network signaling. 
Prior art reference Ravindran discloses a networking system for a content centric network (CCN)/named data networking (NDN) where a point of attachment (PoA) communicates with a mobile node and maintains a forwarding state for the mobile. The PoA may request the CCN/NDN to create an 
Prior art reference Mahadevan discloses a network where a device may generate an interest in a piece of content and the network routes the request through intermediate nodes to the content producing device. An intermediate node creates an entry in its pending interest table upon receiving the interest message. Although Mahadevan discloses that the intermediate node may receive a keep-alive indication to keep the PIT entry alive, and the timeout value for the PIT entry may be updated; Mahadevan does not disclose that the inactivity period is extended by the access node while the UE remains connected to the access node and the content request is pending. 
Claims 113, 119 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of while the UE remains connected to the access node and the request is pending, extending an inactivity period allowed for the UE before triggering disconnection of the UE; or after releasing the connection to the UE and while request is pending, initiating paging of the UE in response to receiving signaling from the ICN indicating that the named content corresponding to the request is available; in combination with all other limitations in the claims as defined by the Applicant.
Claims 125 and 126 are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the features of responsive to the named content becoming available, sending signaling to the access node that indicates the UE identifier and indicates the availability of the named content and, responsive to the access node indicating that the UE is no longer connected to the access node, sending further signaling to the cellular network to initiate paging of the UE by the cellular network for delivery of the named content, the further signaling indicating the UE identifier; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414